UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:000-53072 EMMAUS LIFE SCIENCES, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
